Per Curiam. This was an action to recover against appellant for a balance alleged to be due on a contract for carpenter work, and for certain extras. There were several points of contention between the parties, and the record is quite voluminous. We have carefully examined and considered all the points made, and we are of opinion that no material error is shown to have been committed on the trial. It would serve no useful purpose to follow counsel for appellant in an opinion, and discuss and decide in detail, each of his contentions. As to the disputed questions of fact, the verdict of the jury is conclusive. The answers given by the jury to the special interrogatories submitted to them by the court at the request of appellant, are all consistent with the general verdict, and serve to show that each issue of fact made by appellant was considered. The answer to the 15th question, finding that appellant waived the production of a certificate from the architects, being supported by evidence in the record, takes out of the case appellant’s principal contention, to wit, that the production of such certificate was a condition precedent to maintaining this action. We find no error and the judgment must therefore be affirmed. Judgment affirmed.